Citation Nr: 1404064	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include mitral valve prolapse, an old myocardial infarction, and coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

By way of background, the Veteran's claim for service connection for a heart disability was previously finally denied in November 1997. The RO denied the Veteran's petition to reopen in March 2007 citing a lack of new and material evidence. However, a February 2013 Board decision found that new and material evidence sufficient to warrant reopening had been submitted. As the claim has been reopened, the issue currently before the Board is whether service connection for a heart condition, to include mitral valve prolapse, myocardial infarction or CAD, is warranted.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2010. A transcript of the hearing is contained in the Veteran's electronic file.

This matter was previously remanded by the Board in December 2010, February 2013, and July 2013 for further development. The requested development having been completed, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2008, the Veteran submitted a new power of attorney formally changing his representative from Disabled American Veterans to Vietnam Veterans of America. As such, the Board recognizes Vietnam Veterans of America as the Veteran's appointed representative.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A heart disability was not shown in service or within the first post-service year, and the Veteran's current heart disability is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

A heart disability, to include mitral valve prolapse, an old myocardial infarction, and coronary artery disease (CAD), was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


A.   Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2006, prior to the initial unfavorable adjudication in March 2007. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in September 2013. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. 

The Veteran's representative argues in their appellate brief that a new VA examination is warranted because the September 2013 opinion was based on an inaccurate factual premise. Specifically, the representative points to the examiner's statement that "there are no service treatment record[s] showing treatment or complaint for chest pain of a cardiac nature." The representative then states that there are, in fact, notes in the Veteran's service treatment records concerning chest pain. Medical opinions based on inaccurate facts are of no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). However, in this case the examiner's statement is not inaccurate. While there are indeed notations of complaints of chest pain in the Veteran's service treatment records, at no point are these complaints of chest pain linked to cardiac problems. They are instead almost exclusively tied to discussions of allergies, post-nasal drip, or rhinitis. As such, it is not inaccurate for the examiner to state that there are no complains of chest pain of a cardiac nature, as none of the Veteran's complaints were linked to heart trouble. As such, a new examination is not warranted.

The Veteran's representative also implicitly argued that the September 2013 VA examiner was not competent, as they pointed out in the appellate brief that the examiner was a physician's assistant, not a doctor or cardiologist. However, there is no evidence of record indicating that the examiner was not competent to render an opinion in this case. It is evident from the record that the examiner carefully reviewed the claims file, took the Veteran's statements into account, and then rendered a detailed, well-developed, and thorough medical opinion regarding the etiology of the Veteran's claimed heart disability. Further, the Board has at no point in its prior remand directives indicated that the Veteran needed to be examined by a doctor or cardiologist specifically. As there is no evidence indicating that the examiner was not competent to render a medical opinion as to the etiology of the Veteran's heart condition, there is no reason to remand the claim for another VA examination.

Based on the foregoing, the Board finds the examiner to have been competent and the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a heart disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cardiovascular-renal disease, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the reasons outlined below, the Board finds that service connection for a heart disability, to include mitral valve prolapse, myocardial infarction or CAD, is not warranted on a direct or presumptive basis. Each theory will be discussed in turn.

First, direct service connection is not warranted. The Veteran has diagnoses of mitral valve prolapse, an old myocardial infarction, and CAD. As such, the Board finds the Veteran has a current disability, and therefore the first element of direct service connection is satisfied. 38 C.F.R. § 3.303.

Regarding the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. Looking first at the lay evidence, the Veteran has stated that he experienced chest pressure and pain in service, as well as some instances of dizziness. The Veteran has indicated these symptoms began some time in 1976. These statements are competent as they describe lay observable symptoms. Jandreau, 492 F.3d at 1377. However, to the extent the Veteran attributes these in-service symptoms to a heart disability, whether mitral valve prolapse or another disability, they are not competent, as such an opinion requires specialized medical training. Id.

Turning to the medical evidence, the Veteran's service records reflect complaints of chest congestion, pressure, tightness, discomfort or pain in November 1976, December 1976, and January 1977, after which no further complaints are noted. All three notations are in the context of treatment for allergies, a post-nasal drip, or rhinitis. On his December 1979 separation report of medical history, the Veteran indicated a history of chest pain or pressure. On the corresponding medical examination, the examiner noted that the Veteran had a history of cough, congestion, chest pressure, and shortness of breath secondary to a post-nasal drip, as well as a history of allergies and rhinitis. None of the entries indicate that the Veteran's complaints of chest pain or pressure are linked to heart troubles. As such, there is no medical evidence showing that the Veteran's complaints of chest pressure or pain were related to a cardiac problem. 

As the Veteran's service treatment records at no point link the Veteran's chest pain or pressure to a cardiac problem, and in fact predominantly link it to allergies, and the Veteran's statements indicating that the chest pain and pressure were due to a heart disability are not competent, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Finally, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's heart disability is causally related to his service. The Veteran has stated that he has experienced chest pressure and pain since service, with the onset being in 1976. While the Veteran is competent to report such symptoms as they are lay observable, the statements are not competent to the extent they attribute these symptoms to a heart disability, as such an opinion requires specialized medical training. Jandreau, 492 F.3d at 1377. Also, while the Veteran has stated he has experienced chest pain and pressure since 1976, there is no indication of complaints of such between a January 1977 service treatment record and the Veteran's August 1987 complaints of chest pain and subsequent mitral valve prolapse diagnosis. While not dispositive, lengthy gaps in time without treatment and an absence of corresponding medical records can be weighed against any lay statements. See Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333.

Turning to the medical evidence, the Veteran was provided with a VA examination in September 2013. The examiner noted that the Veteran had a 1987 diagnosis of mitral valve prolapse. The examiner further noted the presence of an old myocardial infarction that was discovered in 2007, as well as a diagnosis of CAD in 2007. The examiner found that it was less likely than not that the Veteran's hear disability was related to his service. The opinion was based on the fact that routine treatment for chest pain did not begin until approximately June 2007, there has not been another diagnosis of mitral valve prolapse since 1987 despite multiple echocardiograms, including one three years later in August 1990, there is no evidence of CAD prior to 2007, and that the Veteran has developed several other risk factors for a heart disability since leaving service. As stated previously, the Board finds that the examiner is competent to provide an opinion in this case, and that the opinion provided is credible. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312. Prior to the 1987 mitral valve prolapse diagnosis, there is no indication from the medical records that the Veteran complained of chest pain, chest pressure, heart palpitations, or other symptoms. No other medical evidence or opinions on the issue of nexus have been submitted.

Looking at the evidence of record, the Board finds that the Veteran's lay statements are outweighed by the competent medical evidence of record. While the Veteran has stated he has had some chest pressure and pain since service, there is no competent evidence of record indicating that these symptoms or the 1987 mitral valve prolapse diagnosis are related to service. Further, the Veteran's statements of chest pain or pressure since service are undermined by fact that there were no noted complaints from January 1977 until August 1987. Additionally, the Veteran is not competent to attribute any symptoms he experienced to a heart disability. Apart from the September 2013 VA examination, there is no competent medical evidence of record addressing the issue of nexus at all, let alone indicating that the Veteran's current heart disability is linked to his military service. Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's heart disability is causally or etiologically related to service.

Second, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed at various times with mitral valve prolapse, an old myocardial infarction, and CAD. Although not specifically listed, these diseases are included under the broad term of cardiovascular-renal disease. Therefore, the Veteran's heart disability is eligible for service connection as a chronic disease. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's heart disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The medical evidence shows that the first diagnosis of any heart disability occurred in 1987, when the Veteran's private physician diagnosed him with mitral valve prolapse. The old myocardial infarction was noted in 2007, and the first mentions of CAD also occurred in 2007. As such, the first manifestations of a heart disability appeared a minimum of seven years after the Veteran's active duty service. Since the disability did not manifest within one year after service, presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309.

Finally, the Veteran cannot service connect his heart disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. As noted above, the Veteran has diagnoses that qualify as chronic diseases, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown. The Veteran's service treatment records are indicate complaints of chest pain or pressure, but these complaints are consistently raised in the contest of allergies, post-nasal drip and rhinitis, and at no point are the complaints linked to heart problems. There are no noted complaints from January 1977 to his separation from service in April 1980. The Veteran was first diagnosed with a heart disability in 1987, when he was diagnosed with mitral valve prolapse by his private physician. Therefore, the preponderance of the evidence is against a finding that a heart disability manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Thus, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's heart disability either is causally related to his service, manifested within an applicable presumptive period, or manifested in service to a degree where it could be identified and sufficiently observed. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a heart disability, to include mitral valve prolapse, an old myocardial infarction or CAD, is denied. 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


